     Case 4:18-cv-00528-MW-MJF Document 11 Filed 11/14/18 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


DEMOCRATIC SENATORIAL
CAMPAIGN COMMITTEE and BILL
NELSON FOR U.S. SENATE,

       Plaintiffs,

v.                                          Case No. 4:18-cv-00528-MW-MJF

KENNETH W. DETZNER, in his
official capacity as Florida
Secretary of State, et al.,

     Defendants.
_______________________________/

                        APPEARANCE OF COUNSEL

      The Court will please note the appearance of the undersigned as counsel for

the Proposed Intervenor, National Republican Senatorial Committee (“NRSC”), in

the above-styled matter on this 14th day of November, 2018.

                                     Respectfully submitted,

                                     /s/ Jason B. Torchinsky
                                     Jason Torchinsky (VA Bar# 47481)
                                     Holtzman Vogel Josefiak Torchinsky, PLLC
                                     45 North Hill Drive, Suite 100
                                     Warrenton, VA 20186
                                     Phone: 540-341-8808
                                     Fax: 540-341-8809
                                     jtorchinsky@hvjt.law
                                     Counsel to Proposed Intervenor NRSC
     Case 4:18-cv-00528-MW-MJF Document 11 Filed 11/14/18 Page 2 of 2




                         CERTIFICATE OF SERVICE

      I hereby certify that the foregoing has been filed with the Clerk via the

CM/ECF system that has sent a Notice of Electronic filing to all counsel of record.


                                      /s/ Jason Torchinsky
                                      Jason Torchinsky




                                         2
